Gaynor, J.:
The covenant for renewals is in no way indefinite; its specific performance could be decreed. A bare covenant to renew means on the terms of the original lease (Tracy v. Albany Exchange Co., 7 N. Y. 172; Western New York & Pennsylvania R. Co. v. Rea, 83 App. Div. 576). That the covenant is for perpetual yearly renewals does not make it void. Such covenants are lawful and in general use (Rutgers v. Hunter, 6 Johns. Ch. 215, 219; Hare v. Burges, 4 K. & J. 45 ; Blackmore v. Boardman, 28 Mo. 120).
The case of Western Transportation Co. v. Lansing (49 N. Y. 499) is not in point.- There the covenant was held to be nonenforcible for uncertainty in respect of the term, and also because the landlord had died. I suppose it is proper to say that the opinion is discursive and has to be read with discrimination. The exact point decided is all that serves as a precedent (Colonial City Traction Co. v. Kingston City R. R. Co., 151 N. Y. 493).
The final order should be affirmed.
Jenks and Miller, JJ., concurred; Hooker, J., read for reversal.